Vaughan, J. P.
Defendant appeals from an order of Supreme Court, Special Term, denying its motion under rule 112 of the Buies of Civil Practice for judgment on the pleadings. The sole question is whether the amended complaint states facts sufficient to constitute a cause of action. The amended complaint alleges that the defendant, the Great Atlantic & Pacific Tea Company, sold for immediate human consumption a bottle of “ Wesson ” oil containing a decayed mouse, and that plaintiff suffered certain injuries when she ate a salad containing some of the oil. It is alleged that plaintiff “ resided with and jointly kept house with her sister,” that food was purchased by the sister as agent of plaintiff, at joint expense and for joint consumption, and that in purchasing from defendant the bottle of “ Wesson ” oil the sister acted “ for herself and also as agent for the plaintiff ”. The action is in contract for breach of warranty. Defendant argues that any implied warranties are limited to the sister, the immediate purchaser, and do not extend in favor of plaintiff. We do not agree.
The cases on this subject fall into two classes: (1) Cases in which the plaintiff is admittedly not a party to the contract containing the warranty, but claims its benefit on some other ground, usually as a third-party beneficiary. Becovery is denied for want of privity. (2) Cases in which the contract is negotiated by another as agent of plaintiff. In such case plaintiff is strictly a party to the contract and may enforce its warranties.
The cases relied on by defendant belong to the first class. Thus in Chysky v. Brake Bros. Co. (235 N. Y. 468) the plaintiff was a waitress whose employer supplied her with a piece of cake *665which he had purchased from the defendant. It was argued by plaintiff that the implied warranty of fitness “ inured to her benefit ” although there was “ no direct contractual relation ” between her and defendant. It was not argued that the employer was plaintiff’s agent in purchasing the cake. In denying recovery the court stated at page 472: “If there were an implied warranty which inured to the benefit of the plaintiff it must be because there was some contractual relation between her and the defendant and there was no such contract. She never saw the defendant, and so far as appears, did not know from whom her employer purchased the cake. The general rule is that a manufacturer or seller of food, or other articles of personal property, is not hable to third persons, under an implied warranty, who have no contractual relations with him. The reason for this rule is that privity of contract does not exist between the seller and such third persons, and unless there be privity of contract, there can’be no implied warranty.” And in Redmond v. Borden’s Farm Products Co. (245 N. Y. 512), the plaintiff was an infant fourteen months old, and there could be no claim that her mother was her agent in purchasing the milk involved.
The chief case applying the agency theory is Ryan v. Progressive Grocery Stores (255 N. Y. 388, 390). While the actual point there considered is not involved in this case, Cardozo, Oh. J., in affirming a judgment for the plaintiff, stated: “ The action is for breach of warranty. Plaintiff through his wife, who acted as his agent, bought a loaf of bread at the defendant’s grocery. The loaf had concealed in it a pin, which hurt the plaintiff’s mouth.” The effect of this was stated by Chief Judge Pound to be “ that the husband might sue when the wife acted simply as his agent in making the purchases; when the only contract in such case existed between the husband and the seller and when the cause of action in contract accrued to him.” (Gimenez v. Great Atlantic & Pacific Tea Co., 264 N. Y. 390, 393.) The agency theory has been followed by the first department (Visusil v. W. T. Grant Co., 253 App. Div. 736) and recognized in the second (Hopkins v. Amtorg Trading Corp., 265 App. Div. 278, 285). In the latter case the evidence fell short of establishing the agency alleged in the complaint, but the court ordered a new trial so that the plaintiff father could ‘‘ show that the son acted simply as his agent in making the purchase and that the cause of action in contract accrued to the father.” These cases are entirely in harmony with the general law of warranty, for there is no question that an undisclosed principal is a party to the *666contract and entitled to enforce its warranties. (Kelly Asphalt Block Co. v. Barber Asphalt Paving Co., 211 N. Y. 68.)
Defendant stresses the Legislature’s failure to amend section 96 (subd. 1) of the Personal Property Law as recommended by the Law Revision Commission (1943 Report of N. Y. Law Revision Commission, p. 411). The commission proposed the addition of the following sentence: “Liability on such warranty shall extend to the buyer’s employees and to the members of his household, using the goods for such purpose with the buyer’s consent expressed or .implied.” This would have imposed a liability regardless of privity, and is certainly no argument against liability where the plaintiff is an actual party to a contract negotiated through the agency of 'another.
We conclude that the complaint states a cause of action for breach of warranty, and the order appealed from should be affirmed.